                  UNITED STATES DISTRICT COURT
               WESTERN DISTRICT OF NORTH CAROLINA
                      STATESVILLE DIVISION
                         5:19-cv-00016-MR

RONALD MCCLARY,                  )
                                 )
              Plaintiff,         )
                                 )
vs.                              )                     ORDER
                                 )
MICHAEL BUTLER,                  )
                                 )
                                 )
              Defendant.         )
________________________________ )

      THIS MATTER is before the Court on Plaintiff’s letter [Doc. 42] and

Plaintiff’s Motion for Default Judgment [Doc. 43].

      Plaintiff has previously moved for and been denied appointment of

counsel in this matter. [Docs. 9, 10]. Thereafter, Plaintiff moved the Court

to reconsider its denial of counsel only as to counsel to aid Plaintiff in

conducting discovery. [Doc. 19]. The Court denied Plaintiff’s motion to

reconsider.   [Doc. 20].     Plaintiff now writes the undersigned a letter

requesting reconsideration of the appointment of counsel for discovery

purposes without “filing a formal motion.” [Doc. 42]. Filing letters that are

directed to judges of this Court is wholly improper and Plaintiff’s letter [Id.]

will , therefore, be stricken from the docket in this matter. Any requests for

relief must be filed as formal motions containing the case caption. The Court


        Case 5:19-cv-00016-MR Document 44 Filed 06/29/20 Page 1 of 3
will not consider letters filed by Plaintiff regardless of the relief they seek.

The Court notes that the relief sought in Plaintiff’s letter would be denied, in

any event, for the same reasons as previously stated by the Court. See

Miller v. Simmons, 814 F.2d 962, 966 (4th Cir. 1987). Absent a substantial

change in circumstances, any future motions for appointment of

counsel by Plaintiff will be summarily denied.

      Plaintiff also moves for a default judgment against Defendant Butler.

[Doc. 43]. This motion will be denied. Plaintiff has amended his Complaint

several times in this matter. [See Doc. 1, 31, 37]. On May 26, 2020, the

Court ordered that the Clerk of Court commence the procedure for waiver of

service of Plaintiff’s Second Amended Complaint under Local Civil Rule 4.3

against Defendant Butler. [Doc. 39]. A request for waiver of service was

sent to the N.C. Department of Public Safety the same day and Defendant

Butler’s waiver is due by July 27, 2020. [Doc. 40]. Defendant Butler’s

answer is not due until after service is effectuated. As such, Plaintiff’s motion

for default judgment is premature.

                                    ORDER

      IT IS THEREFORE ORDERED that Plaintiff’s letter [Doc. 42] is hereby

STRICKEN from the record in this matter.




                                       2

        Case 5:19-cv-00016-MR Document 44 Filed 06/29/20 Page 2 of 3
     IT IS FURTHER ORDERED that Plaintiff’s Motion for Default

Judgment [Doc. 43] is DENIED.

     IT IS SO ORDERED.
                                 Signed: June 27, 2020




                                    3

       Case 5:19-cv-00016-MR Document 44 Filed 06/29/20 Page 3 of 3
